DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of July 2, 2021, Claims 1 and 5-9 are pending. Claims 2-4 and 10-11 are canceled. Claims 12-17 are withdrawn. 
Drawings
The amended drawing of July 2, 2021 are accepted. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “… a collar position around an outer surface the sidewall in the lower portion…” The phrasing appears to identify a collar position (rather than the collar itself is positioned) is around an outer surface. There also appears to be a transition phrase omitted between ‘surface’ and ‘sidewall’. 
It is suggested that Claim 1 is redrafted to read as follows: “… a collar positioned around an outer surface of the sidewall in the lower portion…”
Claim 1 also recites “… a transition step where a thickness of the sidewall in the top portion that tapers to a lesser thickness of the sidewall in the lower portion…” It is suggested to omit the term ‘that’. 
It is suggested that Claim 1 is redrafted to read as follows: “… a transition step where a thickness of the sidewall in the top portion  tapers to a lesser thickness of the sidewall in the lower portion…”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melrath (US 2100168).
Regarding Claim 1, Melrath discloses a sanitary closure bushing received in an aperture (11) of a container (10). The bushing (14) is a hollow circular cylinder (circular body 15) having sidewalls (16) along a top portion and a lower portion and a constant diameter along an inner facing at threads 20. Melrath also discloses a flange (at shoulder 17) extending radially outward from a terminal edge of the top portion. A collar gasket (24 or 26) is positioned around an outer surface of the sidewall at the sidewall’s lower portion.  
An annular transition is disposed in a midsection of the hollow circular cylinder, the annular transition having a transition step where a thickness of the sidewall in the top portion tapers to a lesser thickness of the sidewall in the lower portion to form tongues 18 where the material is beveled or skived (Page 1 Lines 22-35). 
The lesser thickness of the sidewall at tongues 18 in the lower portion is curled around the collar (24 or 26) to form a curled sidewall (Page 2 Lines 5-27). The transition step seals to an inner diameter of the aperture in the container and the collar seals to an inner facing of the container. “Said groove or seat 25 is adapted to receive a gasket…. and when said gasket is compressed, due to attaching the flange to the wall, said gasket will coact with large areas of the surfaces of the wall and its lip to produce an efficient seal…” (Page 1 Line 50-Page 2 Line 4)  “The turning over of the tongues during 
Regarding Claim 5, Melrath discloses the curled sidewall completely captures the collar between the curled sidewall and the container.
Regarding Claim 6, Melrath discloses the collar (26) is a resilient gasket.
Regarding Claim 7, Melrath discloses the container includes at least one angled wall portion (at spaced tongues 13) immediately proximate to the aperture.
Regarding Claim 9, Melrath discloses hollow cylinder includes a threaded portion (20) along an inner facing.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Melrath (US 2100168) as applied to claim 1 above, and further in view of Wackman (US 1689510).
Regarding Claim 8, Melrath discloses the limitations of Claim 1 as discussed above. Melrath also discloses an additional gasket (30) that is seated on the shoulder (17) of the flange (14) to provide a seal at the rim (29) of a bung-plug (27). Melrath does not disclose the flange includes an annular groove to receive the sanitary sealing member. 
Wackman discloses a similar closure seat for a barrel where a marginal lower end is rolled to seal the collar to the aperture. Wackman also discloses a counter sunk portion (9) may be provided adjacent the inner margin beneath the flange (7a) of the 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Melrath with the annular groove or counter sunk portion seen in Wackman in order to locate and seat the sealing gasket in position (Wackman Lines 88-92). 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736